Opinion issued November 24, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00896-CV
                           ———————————
                          JEFF WATERS, Appellant
                                        V.
      TEXAIR VENDING, LLC AND MARK RUTOWSKI, Appellees


                   On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-18943


                         MEMORANDUM OPINION

      Appellant, Jeff Waters, has filed an unopposed motion to dismiss his petition

for permissive appeal of an interlocutory order. No opinion has issued in this

appeal. Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss any other pending motions as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Brown.




                                       2